DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This action is in response to the Request for Continued Examination filed August 25, 2022.  Claims 1, and 8-9 have been amended.  Claims 1-15 are pending and have been examined.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2022 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 8-9 recite the limitation “receiving an interaction with the intuitive map.”  A review of the specification, however, does not describe any interaction with the intuitive map neither receiving an interaction with the intuitive map.  Accordingly, this is directed to impermissible new matter.  Claims 2-7 and 10-15 by being dependents of claims 1 and 9 respectively are also rejected.
In claims 1 and 8-9 the limitation “and in response to receiving the interaction, rendering a session replay corresponding to at least one of the plurality of journeys” is not supported by the original disclosure.  The specification states that “when a session is selected and linked with a specific journey, the selected session may be rendered and played to an administrator, supervisor, or other user on a user device, such as the user device, 110, of FIG. 1, above, providing for replay and review of sessions in which interaction metrics are recorded”
This does not describe rendering a session replay corresponding to any journey that is in response to receiving an interaction with the intuitive map.  This is impermissible new matter.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

Claims 1-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-15 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below: 
	Representative claim 1 is directed towards a method, which is a statutory category of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim is however, directed toward an abstract idea.  The limitations that set forth this abstract idea recite: analyzing a plurality of webpages viewed by a plurality of users, wherein the website comprises the plurality of webpages; determining, a plurality of a sequence of events recorded within each of the plurality of webpages viewed by the plurality of users; determining, a plurality of a journeys, wherein the plurality of journeys comprise a plurality of orders of webpages viewed by the plurality of users; aggregating the plurality of sequences and the plurality of journeys; and generating an intuitive map showing the aggregated journeys based on the plurality of sequences and the plurality of journeys, wherein the intuitive map includes a plurality of concentric arc segments representing the aggregated journeys, wherein the plurality of orders of webpages viewed by the plurality of users are represented in chronological order by the concentric arc segments located in an inner portion of the intuitive map to the concentric arc segments located in an outer portion of the intuitive map.  These limitations, but for the recitation of generic computer components covers performance of the limitation in the mind, including the use of pen and paper, and therefore, are directed to the abstract grouping of Mental Processes in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).  While the limitations, wherein the plurality of orders of webpages viewed by the plurality of users are represented in chronological order by the concentric arc segments located in an inner portion of the intuitive map to the concentric arc segments located in an outer portion of the intuitive map; and causing the intuitive map to be displayed; receiving an interaction with the intuitive map; and in response to receiving the interaction, rendering a session replay corresponding to at least one of the plurality of journeys. describes commercial interactions including marketing or sales activities or behaviors, business relations; as well as managing personal behavior (user interactions) including following rules or instructions; and are thus, grouped under Certain Methods of Organizing Human Activity abstract ideas.  
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to the mere use of a computer as a tool to perform an abstract idea.  In particular the claim recites the additional elements of by a processor, visiting a website; visiting the website; visiting the website, by a client device, which are recited at a high level of generality and are the mere use of a computer as a tool to perform the abstract idea, see MPEP 2106.05(f); and/or linking the abstract idea to a particular technological environment, see MPEP 2106.05(h).  Simply applying the abstract idea via computing components is not a practical application of the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the additional limitations generically referring to a processor, website, a client device, and memory (claim 9), which do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these limitations as a combination, the additional elements amount to no more than merely applying the exception using generic computer components, executing basic functions of a computer.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	Likewise, dependent claims 2-7 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 8-15 suffer from substantially the same deficiencies as outlined with respect to claims 1-8 and are also rejected accordingly.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-9, 11-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Reshef (US Publication 2019/0124167) in view of Yao (US Publication 2015/0363051) in further view of Le Bras (US Publication 2017/0323026).
	Regarding Claims 1, 8 and 9, Reshef discloses method, computer readable medium and system for journeying user activity through an online retail platform, comprising:
	a processor; Reshef [0026]; 
	a memory; Reshef [0012]; 
	analyzing by a processor, a plurality of webpages viewed by of a plurality of users visiting a website, wherein the website comprises the plurality of webpages; Reshef [0019: determine a path that visitors walk through the website by grouping pageviews with similar behaviors; 0023: each pageview is grouped into a recording];
	determining, a plurality of a sequence of events recorded within each of the plurality of webpages viewed by the plurality of users visiting the website; Reshef [0010: determining a route taken within the website by each of the plurality of website visitors based on the website visitor recordings, wherein the route includes a chronological sequence of user interactions with website elements; 0029: visits conducted by website users are recorded to track the sequence of events and interactions a user has with a webpage within a website];
	determining, a plurality of a journeys, wherein the plurality of journeys comprise 
	aggregating the plurality of sequences and the plurality of journeys; Reshef [0025: analysis server configured to collect the metadata from a plurality of user visits on the website from user devices. The metadata may include, but is not limited to, web pages visited within the website, time spent on each web page, and on the website as a whole, elements engaged with during the visit, cursor movements, and numbers of clicks, hovers, scrolls and the like. The analysis server is configured to evaluate the metadata from a plurality of user devices and determine a path or route taken among the various user visits of the website. Similar paths are then grouped together in clusters (aggregated), and sorted according to the number of users classified under each path];
	and generating an intuitive map showing the aggregated journeys based on the plurality of sequences and the plurality of journeys, wherein the plurality of orders of webpages viewed by the plurality of users are represented in chronological order; Reshef [0048: dashboard displaying the results of the method according to an embodiment; may include an image of the web page that is being analyzed, along with a path taken within one route. Elements within the route can be highlighted for efficient analysis. Additionally, a listing of the determined routes may be displayed on the screen, allowing a website owner or operator to cycle through each of the clustered routes in order to view the elements that have been interacted with and the order in which they have been accessed by a website user. The dashboard may further include statistics, such as total number of routes contained within each cluster, percentage of total recording within each cluster, and so on; 0010: the route includes chronological sequence of user interactions with website elements];
	and causing the intuitive map to be displayed by a client device; Reshef [0046: results of the sorted clusters are caused to be displayed, such as on an online dashboard].
	Reshef does not specifically disclose, wherein the intuitive map includes a plurality of concentric arc segments, concentric arc segments located in an inner portion of the intuitive map to the concentric arc segments located in an outer portion of the intuitive map.  This is disclosed by Yao FIG.7, [0029: generating a visual display and interactive system for displaying data describing sequences and patterns which contain “entities” (e.g., keywords from web searches, interactions, etc.). An entity is an instance of a dimension that has a dimension/name pair that is associated with a particular path event; interactive system for the visual display may include the radial diagram, such as a radial sunburst diagram; 0083: the sunburst diagram may include several interior arcs, intermediate arcs, and outer arcs. Each interior arc corresponds to a first node of the data structure and has an are length representative of a first aggregated number of entities of the first node at a first position in a respective conversion path sequence. Each outer arc corresponds to a lowest node of the data structure for a particular sequence and has an arc length representative of an aggregated number of one or more entities of the lowest node of the data structure fora particular sequence].
	receiving an interaction with the intuitive map; this is disclosed by Yao [0066: generates a visual display, such as a sunburst diagram; interface may receive one or more interactions with the visual display and/or interface and the interface data may cause the client device to output data responsive to the interaction];
	it would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Reshef with the teachings from Yao with the motivation to provide a visual display of the aggregated sequences of entities such that a content provider may easily comprehend and recognize patterns from the aggregated sequence of entities.  Yao [0043].
	Reshef/Yao do not specifically disclose, and in response to receiving the interaction, rendering a session replay corresponding to at least one of the plurality of journeys.  This is disclosed by Le Bras [0071: browser send webpage session identifier, and user interaction with webpage directly to webpage replay server for real-time or near real-time processing and replay].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Reshef with the teachings from Le Bras with the motivation to provide a session replay that is used for improving website conversion, website usability, and customer behavior analysis due to the visitor's session with all interactions able to be replayed.  Le Bras [0005].
	Regarding Claims 3 and 11, Reshef discloses, further comprising: correlating the plurality of journeys with the plurality of sequences to derive in-page activity causing users to navigate from a first webpage to second webpage, wherein the plurality of webpages comprises the first webpage and the second webpage.  Reshef [0041: the metadata may include, but is not limited to, web pages visited within the website, time spent on each web page, and on the website as a whole, elements engaged with during the visit, cursor movements, and numbers of clicks, hovers, scrolls and the like].
	Regarding Claims 4 and 12, Reshef discloses, further comprising: 
	receiving plurality of document object model (DOM) elements of the plurality of webpages; Reshef [0030: each element of the website within a route is labelled; 0031: elements that are labelled include document object model (DOM) elements which makeup the contents of a webpage. Such elements include the heading, title, or body and other various parts of the webpage];
	storing the plurality of DOM elements in a database; Reshef [0042: remove unnecessary or very large elements, and store the results];
	and associating in the database the plurality of DOM elements with the plurality of journeys.  Reshef [0031: if two versions of the website are accessed by two different users, where the DOM elements differ in their paths, but represent the same aspect of a webpage, the elements may be deemed equivalent and labelled as such, and thus two otherwise identical routes, each containing the slightly different DOM elements, are grouped together; 0037: each received recording is analyzed by breaking down the elements contained within the recording and labelling each element. In an embodiment, the elements include DOM elements that make up the contents of a web page].
	Regarding Claims 6 and 14, Reshef discloses, wherein the plurality of sequences of events, comprises a plurality of user interactions with the plurality of webpages.  Reshef [0023: collected events referred for each pageview is grouped into a recording; 0029: users are recorded to track the sequence of events and interactions a user has with a webpage].
	Regarding Claims 7 and 15, Reshef discloses, wherein the plurality of user interactions with the webpages comprises a click event, a hover event, a scroll event, a mouse movement event, and a text selection event.  Reshef [0023: tracked and recorded user activities (also referred to as events) may include, for example: load, unload, scroll, mousemove, mousedown, mouseup, click].

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Reshef (US Publication 2019/0124167) in view of Yao (US Publication 2015/0363051) further view of Le Bras (US Publication 2017/0323026) and Landa (US Publication 2013/0198376).
A.	In regards to Claims 2 and 10, Reshef does not specifically disclose, wherein analyzing the plurality of webpages further comprises: 
	determining at least one engagement metric associated with the plurality of users; this is disclosed by Landa [0109: engagement type metrics may include average stay metrics. An average stay metric may be used as an engagement metric. Historically, site engagement may be measured exclusively by page views];
	and aggregating the at least one engagement metric.  This is disclosed by Landa [0110: engagement type metrics may include pages per visit metrics. A pages per visit metric may be used as an engagement metric. Pages per visit may be related to a page views metric. Pages per visit may be an average over the visits by the user, whereas page views may be a total metric across all visits].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Reshef with the teachings from Landa with the motivation to provide internet activity data in accurate and timely fashion to web site owner, operators, advertisers, and the like through collecting, structuring, aligning, analyzing, and presenting accurate estimates of internet activity, such as in a form of site metrics.  Landa [0002].

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Reshef (US Publication 2019/0124167) in view of Yao (US Publication 2015/0363051) in further view of Le Bras (US Publication 2017/0323026) and Goodspeed (US Patent 9363134).
A.	In regards to Claims 5 and 13, Reshef does not specifically disclose, further comprising: 
	upon receiving a replay request associated with a first journey included in the plurality of journeys, retrieving DOM elements associated with the first journey from the database; this is disclosed by Goodspeed [Col. 6:1-3: once the user requests a page from the server 105, the page including the code is loaded onto the client computing device; Col. 6:27-29: remote assistant application retrieves the copy of the DOM that was previously stored in the data store];
	gathering resources included in the webpage; this is disclosed by Goodspeed [Col. 6:49-52: event handlers store the event messages in the event queue. The execution loop running on the remote assistant application is responsible for retrieving and/or receiving the new event messages stored on the event queue];
	and rendering the first journey using the retrieved DOM elements and the gathered resources.  This is disclosed by Goodspeed [Col. 6:32-33: using the retrieved DOM copy, the remote assistant application can then render the Web page; Col. 6:53-55: remote assistant application uses the retrieved or received event messages to re-render the copy of the DOM that was previously rendered on the remote assistant server]
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Reshef with the teachings from Goodspeed with the motivation to create and queue event messages according to user interactions and at the same time, retrieve event messages from the event queue and replay the events locally using the previously rendered copy of the DOM. Where replaying of events locally means that the user actions within the browser as reflected in the event messages are simulated visually on the rendering of the copy of the page being displayed, so that and all actions that a remote user takes with the user's browser may be viewed and monitored from a remote location. Goodspeed [Col. 6:59 – Col. 7:3].



Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
A.	Applicant argues regarding the 35 U.S.C. § 101 rejection that the claims do not recite an abstract idea.   The Examiner respectfully disagrees.  The claims are directed to observations and mental calculations capable of being performed in the human mind, including the use of pen and paper but for being applied by computer component.  Drawing an intuitive map with concentric arc segments showing values in chronological order is easily done with pen and paper.  Moreover, the as claimed limitation comprises commercial interaction as the arc segments represent webpages viewed by users, which as Applicant’s specification and drawing clearly describes, are directed to commercial interactions.  Fig 4, depicts “Loan Info” page journey.  The Specification states the digital representation relates to loan information webpage; loan for business web page; loan for small business web page. [051]; and that “user activity information may be received from one or more user devices 110. In an example embodiment, such websites include e- commerce websites, i.e., any website that offers goods, services, or both.” [018].  As is known in the art, claims are interpreted in light of the specification. Thus, the present limitation also describes abstract ideas grouped under Certain Methods of Organizing Human Activity, i.e. commercial interactions. 
	Applicant submits that the present claims recite additional elements that integrate the exception into a practical application of that exception.  The Examiner respectfully disagrees.  The limitations “receiving an interaction with the intuitive map; and in response to receiving the interaction, rendering a session replay corresponding to at least one of the plurality of journeys” do not provide a meaningful limit on the judicial exception, but rather is an abstract idea in and of itself.  The limitation describes and Certain Methods of Organizing Human Activity (receiving an interaction with an intuitive map, i.e. user interaction with e-commerce websites), and rendering a session replay is merely playing back the interaction with the commerce website.  Unlike, Enfish, Applicant’s specification does not provide technical support/technical evidence showing an improvement to any technological field claimed; it does not describe an improvement to a computer itself or any other technology.
	As such, the claims as a whole, in view of Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.  Therefore, the 35 U.S.C. § 101 rejection is maintained.
B.	Applicant’s argument regarding the 35 U.S.C. § 103 rejection of claims 1, 8-9, is moot in light of the new grounds of rejection.
C.	Applicant's arguments regarding the dependent claims are also rejected accordingly to independent claims 1 and 9.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987. The
Examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).